IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VlRGINIA

 

RICHMOND DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 3:19CR000034 (JAG)
BRIAN ANTHONY SAMUELS,
Defendant.
ORDER

This matter is before the court for consideration of a report and recommendation by the
Magistrate Judge regarding the Magistrate Judge’s acceptance of` the Defendant’s plea of` guilty
to specified charges in the pending matter pursuant to a Fed. R. Crim. P. l l proceeding
conducted by the Magistrate Judge with the consent of` the Defendant and counsel. It appearing
that the Magistrate Judge made full inquiry and findings pursuant to Rule l l; that the Defendant
was given notice of the right to file specific objections to the report and recommendation that has
been submitted as a result of the proceeding; and it further appearing that no objection has been
asserted within the prescribed time period, it is hereby

ORDERED that the report and recommendation of` the Magistrate Judge is ADOPTED

and the Defendant is found guilty of Count One of the Criminal Information.

/s/ /l:` 7'
YhnA. Gibney, .lr. /(/
John A. , . ' 15 c u ge

United States District Judge

 

Dated:March 25 ,2019

